Order entered April 12, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-01054-CV

             RETAIL SERVICES WIS CORPORATION D/B/A
             PRODUCT CONNECTIONS, ET AL., Appellants

                                       V.

                        CROSSMARK, INC., Appellee

              On Appeal from the 429th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 429-05122-2020

                                    ORDER

      On March 4, 2021, we ordered the trial court to conduct a hearing regarding

whether to seal certain exhibits and testimony from the trial court’s October 20,

2020 temporary injunction hearing. Pursuant to that order, appellee has filed a

response with the trial court’s April 4, 2020 Order Granting Motion for Permanent

Sealing Order attached. On April 8, 2020, a three-volume reporter’s record from

the trial court’s temporary injunction hearing was filed under seal. Because the

trial court sealed only limited testimony and one exhibit, we ORDER the
following. We ORDER volume one (Master Index) to be unsealed. We ORDER

Deputy Official Court Reporter Janessa Thornell, to file, within ten days of the

date of this order, an unsealed volume two that redacts the following testimony that

the trial court ordered sealed: 66:13-67:21; 68:10-14; 70:5-71:4; 73:15-74:19;

85:3-88:12; 104:17-105:15; 105:24; 106:9; 106:12-18; 111:24-112:3; 114:2; and

136:14-18. We STRIKE volume three (Exhibits). We ORDER Ms. Janessa

Thornell to file, within ten days of the date of this order, a sealed exhibits volume

containing Plaintiff’s Exhibit 34 that the trial court ordered sealed and an unsealed

exhibits volume containing the remaining exhibits.

      We DIRECT Collin County District Clerk Lynne Finley to file, within ten

days of the date of this order, a supplemental clerk’s record containing the trial

court’s April 4, 2020 sealing order.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Thornell; Ms. Finley; and, all parties.

                                             /s/     ROBERT D. BURNS, III
                                                     CHIEF JUSTICE